Appeal from an order of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered August 5, 2013. The order denied third-party defendant’s motion for summary judgment dismissing the third-party complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on December 31, 2014, and filed in the Cayuga County Clerk’s Office on February 25, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Peradotto, Lindley, Sconiers and DeJoseph, JJ.